      Case 2:21-cv-01646 Document 1 Filed 03/26/21 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
JIM HAWVER,                                                               Case Number:

                                   Plaintiff,

                     -v-                                                  COMPLAINT


CANON U.S.A., INC.,

                                    Defendant.
----------------------------------------------------------------------X


        Plaintiff, JIM HAWVER (“Mr. Hawver” or the “Plaintiff”) by and through his attorneys,

THE LAW OFFICES OF WILLIAM CAFARO, as and for his Complaint against CANON U.S.A.

INC. (the “Company” or “Canon” of “Defendant”), alleges upon knowledge to himself and his

own actions and upon information and belief as to all other matters as follows:



                                             NATURE OF CASE



        1.       Pursuant to the Age Discrimination in Employment Act (“ADEA”), Plaintiff brings

claims for discrimination and unlawful termination on the basis of age.



                                      JURISDICTION AND VENUE



        2.       Jurisdiction is based upon 28 U.S.C. §§ 1331 and 1343, insofar as it involves

statutes of the United States, specifically, the ADEA.
      Case 2:21-cv-01646 Document 1 Filed 03/26/21 Page 2 of 10 PageID #: 2




       3.      Plaintiff further and alternatively invokes 28 U.S.C. § 1332, insofar as it involves a

Defendant who is a citizen of New York for the purposes of diversity jurisdiction and a Plaintiff

who is a citizen of the state of Florida for the purposes of diversity jurisdiction.

       4.      The amount in controversy, exclusive of interest and costs, exceeds $75,000.00.

       5.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391, insofar as a

substantial part of the events giving rise to the claim occurred in this judicial district and the only

Defendant can be found here.



                              ADMINISTRATIVE PROCEDURES



       6.      Prior to filing this lawsuit, Mr. Hawver filed a charge of discrimination with the

U.S. Equal Employment Opportunity Commission (“EEOC”) against Canon for their violations of

the ADEA.

       7.      Plaintiff received a notice of right to sue dated January 29, 2021.

       8.      Plaintiff has filed this complaint within 90 days of receiving a notice of right to sue

from the EEOC.



                                           THE PARTIES

       9.      The Plaintiff, Mr. Hawver is an individual residing in Okaloosa County in the State

of Florida.

       10.     At all times herein pertinent, Plaintiff was an “employee” and “person” within the

meaning of the ADEA.




                                                   2
     Case 2:21-cv-01646 Document 1 Filed 03/26/21 Page 3 of 10 PageID #: 3




       11.     At all times herein pertinent, upon information and belief, Canon was and is a

business corporation created pursuant to the laws of the State of New York.

       12.     At all times herein pertinent, upon information and belief, Canon’s principal place

of business was and is located at One Canon Park, Melville, New York 11747.

       13.     At all times herein pertinent, Canon was an employer of Mr. Hawver within the

meaning of the ADEA.

       14.     At all times herein pertinent, Canon had not less than twenty (20) persons in its

employ.

                                    BACKGROUND FACTS


       15.     According to its corporate profile, Canon U.S.A., Inc. is a leading provider of

consumer, business-to-business, and industrial digital imaging solutions.

       16.     The corporate decisions regarding Plaintiff’s employment including, but not limited

to, firing, paying, and administering the terms, conditions and privileges of his employment were

all made at the principal office of the Company in Melville, New York.

       17.     Mr. Hawver began working for Canon in December of 2015, and was assigned to

surveillance products in the Imaging, Technology and Communications Group (“ITCG”).

       18.     Throughout his employment with Defendant, Plaintiff worked out of Canon’s New

Melville office.

       19.     At all times herein pertinent, David Kubota (“Kubota”), as the Senior Manager of

Strategic Sales at Canon, had supervisory authority over the Business Development section of the

Imaging, Technology and Communications Group.

       20.     As such, Kubota had the authority to hire, fire, discipline, supervise, and direct the

Plaintiff, and administer the terms, conditions and privileges of his employment.

                                                 3
     Case 2:21-cv-01646 Document 1 Filed 03/26/21 Page 4 of 10 PageID #: 4




       21.     As such, Kubota had the authority to select those employees who would or would

not be selected for termination and/or inclusion in any reduction in force.

       22.     Plaintiff alternatively alleges that if Kubota did not have the authority to fire the

Plaintiff, that he certainly had the authority and the power to recommend firing, termination and/or

selection for inclusion in any reduction in force, and that his recommendation would be accorded

great weight in the decision making process.

       23.     When a corporate level decision was made to outsource surveillance to another

company, Plaintiff was assigned to the Business Development of Visual Information “box”

products (out of the box as opposed to systems integrated) to the DoD (Department of Defense).

       24.     The ITCG had previously attempted to market to the armed services but had been

unable to achieve any success with it because the market had already been cornered by Nikon.

       25.     Kubota subsequently told him that Canon sales in the DoD market could never

exceed $2M, and there was absolutely no future in box sales because the industry was converting

to systems integrated markets. When Plaintiff asked him why he was being assigned to a market

that had absolutely no future, Kubota had no answer for him.

       26.     When Plaintiff asked him what the suggested plan or strategy was, Kobuta was

completely unable to provide one.

       27.     Kubota told Plaintiff that no matter what he did, he would never receive any

notation above average on his annual review during the time he worked there. Kubota made good

on this threat despite Plaintiff’s exceptional sales accomplishments.

       28.      Kubota told the Plaintiff to keep current on the new product and competitive

comparison with the product group, but Plaintiff was specifically informed by the product group

that Kubota had given instructions not to speak to him.



                                                 4
     Case 2:21-cv-01646 Document 1 Filed 03/26/21 Page 5 of 10 PageID #: 5




       29.     Not being provided with any type of sales leads, the Plaintiff utilized networking

to build a customer base from the ground up.

       30.     Unlike the other people on his team Plaintiff normally worked 16-hour days and

put in a great deal of weekend time as well, traveling extensively and attending military bases,

making presentations to the Department of Defense, and meeting with military procurement

personnel.

       31.     As his manager, Kubota had the option of granting Plaintiff comp time, which

Plaintiff, being a single father, requested to spend with his children. In response, Kubota replied

that Canon doesn’t care about its employees and he would have to just suck it up.

       32.     At all times herein pertinent, Kubota attempted to sabotage Plaintiff’s efforts to be

a successful salesman at the Company.

       33.     Kubota always made it much more difficult or impossible for Plaintiff to get

approval for relatively small amounts of expense money for speakers and/or promotional products

for the trade shows and events which Plaintiff organized, when similar requests made by other

members of Plaintiff’s team were routinely granted as a matter of course.

       34.     The amounts of money which Plaintiff ultimately had approved in expenses were

always extremely modest in proportion to the amount of sales he generated.

       35.     Plaintiff began generating very impressive sales to each of the armed services very

quickly, and grossed approximately $1M in sales his first year.

       36.     The Plaintiff was a stellar employee, and had never been the subject of any

discipline or substandard performance evaluation.

       37.     Plaintiff generated approximately $5-6M in sales in his second year.

       38.     Plaintiff generated approximately $8M in sales in his third year.



                                                 5
        Case 2:21-cv-01646 Document 1 Filed 03/26/21 Page 6 of 10 PageID #: 6




         39.   Plaintiff had generated approximately $12M in sales in 2020 by his termination

date of May 20, 2020.

         40.   By the end of June 2020, Plaintiff’s sales would have been no less than $18M.

         41.   There were 3 other salespeople in the Business Development section of the ITCG

at the time of Plaintiff’s termination.

         42.   The combined total sales of the other 3 salespeople who did business development

for ITCG for any given year never touched 20% of the Plaintiff’s sales for any comparable period.

         43.   Despite the foregoing, Plaintiff was the only one of the four salespeople in his group

slated for termination in connection with the reduction in force.

         44.   Mr. Hawver was 63 years of age on the date of his termination, which was May 12,

2020.

         45.   Kubota had commented to another employee to the effect of “you’re too old, and

you’ve been here too long”, and, upon information and belief, that employee was terminated within

a few months thereafter.

         46.   In written materials the Company distributed in connection with the Plaintiff’s

termination, the criterion utilized for selection of employees for termination were “future business

needs, location, performance, tenure, and business continuity”.

         47.   Regardless of the projected future business needs of the Company, it was facially

pretextual to say that keeping the other three salespeople in the Plaintiff’s group was better suited

to any future business needs situation than keeping the Plaintiff would have been.

         48.   Location, which has become much less relevant in recent times, has been rendered

almost completely meaningless in the advent of the Coronavirus pandemic.




                                                 6
      Case 2:21-cv-01646 Document 1 Filed 03/26/21 Page 7 of 10 PageID #: 7




            49.   Plaintiff’s performance totally eclipsed the performance of any of the other

members of his group who were retained as employees.

            50.   Substantially all of the sales the Plaintiff generated were to military end users, and

Plaintiff, who is a veteran who had already established the relationships and was familiar with the

account histories and coverage, would certainly be better suited to business continuity with the

military than any of the other salespeople in Plaintiff’s group.

            51.   Upon information and belief, when Kubota was asked which of the direct reports

under him should be eliminated in connection with the reduction in force precipitated by the

Coronavirus pandemic, Kubota saw his chance to get rid of the Plaintiff and put him to the top of

the list.

            52.   Upon further information and belief, the individual(s) who had the ultimate

responsibility for the termination decisions gave great weight to the direct supervisors because

they were in the best position to make such judgments.

            53.   Upon further information and belief, the individual(s) who made the decision to

include Plaintiff in the reduction in force gave great weight to the recommendation made by

Kubota.

            54.   Upon information and belief, Mr. Hawver was replaced by someone who is at least

10 years younger than he is.

            55.   Upon information and belief, a substantial portion of the tasks Plaintiff did were

distributed to a person/people who is/are under 40 years of age.

            56.   Employees outside Plaintiff’s protected class have and continue to be treated more

favorably than Plaintiff.




                                                    7
      Case 2:21-cv-01646 Document 1 Filed 03/26/21 Page 8 of 10 PageID #: 8




       57.        Upon information and belief, Defendant disciplined and terminated its older

employees far more often than its younger employees.

       58.        Defendant terminated Plaintiff because of his age.



                                    DEMAND FOR JURY TRIAL

       59.        Plaintiff demands a trial by jury on all claims in this action.



                       FIRST CLAIM FOR RELEF AGAINST DEFENDANT
                                Discrimination Under the ADEA


       60.        Plaintiff incorporates all the preceding paragraphs of this Complaint herein with the

same force and effect as if fully set out at length.

       61.        Being over 60 years old at the time of his termination, the Plaintiff was a member

of the class protected by the ADEA.

       62.        Plaintiff was discriminated against and selected for inclusion in a reduction in force

due to his age.

       63.        By virtue of the foregoing, Plaintiff has been discriminated against in violation of

the ADEA.

       64.        Defendant’s unlawful discrimination was willful.

       65.        As a proximate result thereof, Plaintiff has been injured and damaged in that he has

sustained loss of income, emotional anguish and other damages to be particularized in discovery.




                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests a judgment against the Defendants:

                                                     8
Case 2:21-cv-01646 Document 1 Filed 03/26/21 Page 9 of 10 PageID #: 9




 a. Declaring that the Defendant have violated the aforementioned statute;

 b. Preliminary and permanent injunctions against Defendant and its officers, owners,

    agents, successors, employees, representatives, and any and all persons acting in

    concert with them, from engaging in each of the unlawful practices, policies, customs,

    and usages set forth herein;

 c. Awarding future income to Plaintiff in an amount to be proven at trial, representing all

    loss of future earnings, including reasonable and expected increases, loss of retirement

    income, diminution in Plaintiff’s prospective social security benefits which will be

    computed over the Plaintiff’s prospective statistical life expectancy, and all other

    benefits the Plaintiff would have expected to earn during the Plaintiff’s lifetime had it

    not been for s' unlawful discrimination;

 d. Awarding damages to the Plaintiff to make the Plaintiff whole for any economic losses

    suffered as a result of such unlawful employment practices;

 e. Awarding statutory penalties as may be available;

 f. Awarding Plaintiff compensatory damages for mental and emotional distress, pain and

    suffering in an amount to be proven at trial;

 g. Awarding Plaintiff liquidated damages;

 h. Awarding Plaintiff attorneys' fees and costs and expenses incurred in the prosecution

    of the action;

 i. Awarding pre and post-judgment interest as provided by law; and

 j. Awarding Plaintiff such other and further relief as the Court may deem equitable, just

    and proper to remedy the s' unlawful employment practices.




                                          9
Case 2:21-cv-01646 Document 1 Filed 03/26/21 Page 10 of 10 PageID #: 10




Dated: New York, New York
       March 26, 2021
                                Respectfully submitted,
                                LAW OFFICES OF WILLIAM CAFARO



                                _________________________________
                                William Cafaro, Esq. (WC 2730)
                                Amit Kumar, Esq. (AK 0822)
                                Attorneys for Plaintiff
                                108 West 39th Street, Ste. 602
                                New York, New York 10018
                                (212) 583-7400
                                BCafaro@CafaroEsq.com
                                AKumar@CafaroEsq.com




                                  10
